           Case 5:20-cv-00830-JKP Document 74 Filed 10/27/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 MI FAMILIA VOTA, TEXAS STATE
 CONFERENCE OF THE NATIONAL
 ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED
 PEOPLE, MICAELA RODRIGUEZ AND
 GUADALUPE TORRES,

         Plaintiffs,

 v.                                                           Civil Action No. 5:20-cv-00830

 GREG ABBOTT, GOVERNOR OF TEXAS;
 AND RUTH HUGHS, TEXAS SECRETARY
 OF STATE,

         Defendants.


STATE DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT
         OF THEIR OPPOSITION TO PLAINTIFFS’ MOTION FOR
                    PRELIMINARY INJUNCTION

        Yesterday, the U.S. Supreme Court denied an application to vacate the Seventh Circuit’s stay

of a district court order enjoining Wisconsin’s law regarding the deadline for counties to receive mail-

in ballots. See Democratic Nat’l Comm. v. Wis. State Legislature, No. 20A66, 2020 WL 6275871 (U.S. Oct.

26, 2020). Justices in the majority issued three separate concurrences explaining that they based their

decision, in part, on the principles laid out in Purcell v. Gonzales, 549 U.S. 1 (2006) (per curiam).

        According to Chief Justice Roberts:

        In this case, as in several this Court has recently addressed, a District Court intervened
        in the thick of election season to enjoin enforcement of a State’s laws. Because I believe
        this intervention was improper, I agree with the decision of the Seventh Circuit to stay
        the injunction pending appeal.

Democratic Nat’l Comm., 2020 WL 6275871, at *1 (Roberts, C.J., concurring).

        Justice Gorsuch, joined by Justice Kavanaugh, agreed that “[l]ast-minute changes to
          Case 5:20-cv-00830-JKP Document 74 Filed 10/27/20 Page 2 of 4



longstanding election rules risk other problems too, inviting confusion and chaos and eroding public

confidence in electoral outcomes.” Id. at *2 (Gorsuch, J., concurring).

        Writing separately, Justice Kavanaugh had the longest explanation of the applicability of the

Purcell doctrine to the November 2020 general election. Echoing the testimony of the Texas election

officials in front of this Court, Justice Kavanaugh recognized that “running a statewide election is a

complicated endeavor.” Id. at *3 (Kavanaugh, J., concurring). The rules of the election must trickle

down to the state and local officials who then undertake a “massive coordinated effort” to implement

the policy decisions while administering the election. Id. “And at every step, state and local officials

must communicate to voters how, when, and where they may cast their ballots through in-person

voting on election day, absentee voting, or early voting.” Id. Any disruption to those efforts can harm

the election.

        Even seemingly innocuous late-in-the-day judicial alterations to state election laws can
        interfere with administration of an election and cause unanticipated consequences. If
        a court alters election laws near an election, election administrators must first
        understand the court’s injunction, then devise plans to implement that late-breaking
        injunction, and then determine as necessary how best to inform voters, as well as state
        and local election officials and volunteers, about those last-minute changes.

Id.

        The continued enforcement of the Purcell principle has an important corollary effect as well.

It “discourages last-minute litigation and instead encourages litigants to bring any substantial

challenges to elections rules ahead of time, in the ordinary litigation process.” Id. at *4. Plaintiffs

presented their one live claim to this Court in anything but the ordinary litigation process. They

originally filed this lawsuit on July 16, 2020. See ECF 1. They then waited forty days to move for a

preliminary injunction. See ECF 29. But even then, they did not move for relief based on their claim

under Section 2 of the Voting Rights Act. They did not ask this Court for extraordinary and emergency

relief on that claim until October 20, 2020, more than three months after first filing their lawsuit and

after in-person voting was half-way complete. Defendants had four days to file a response, and the


                                                   2
          Case 5:20-cv-00830-JKP Document 74 Filed 10/27/20 Page 3 of 4



Court held the hearing two days later.

        Such a rushed timeframe prevented the parties from presenting the Court with the type of

detailed statistical analysis that is needed to prove a discriminatory effect claim under Section 2. See,

e.g., Veasey v. Abbott, 830 F.3d 216, 250–52 (5th Cir. 2016) (en banc) (citing expert statistical analyses—

including ecological regressions, homogenous block groups, the Spanish surname list, and an outside

consulting firm—purporting to show that minority voters made up a disproportionate share of the

534,512 Texas voters who did not have a qualifying ID to vote and did not qualify for a disability

exemption). And the timeframe imposed by Plaintiffs—setting their lack of evidence aside—means

that any relief threatens “the State’s interest in running an orderly, efficient election and in giving

citizens (including the losing candidates and their supporters) confidence in the fairness of the

election.” Democratic Nat’l Comm., 2020 WL 6275871, at *4 (Kavanaugh, J., concurring).

        In short, the Supreme Court’s denial of the application is just another example where the

Supreme Court has rejected a district court’s second-guessing of the state election rules during the

pandemic. Each of these cases counsels against this Court granting the Plaintiffs’ requested relief. The

Court should follow the Supreme Court’s recent precedent and deny the Plaintiffs’ requested relief.




                                                    3
          Case 5:20-cv-00830-JKP Document 74 Filed 10/27/20 Page 4 of 4



Date: October 27, 2020                               Respectfully submitted.

KEN PAXTON                                           /s/ Patrick K. Sweeten
Attorney General of Texas                            PATRICK K. SWEETEN
                                                     Associate Deputy for Special Litigation
BRENT WEBSTER
First Assistant Attorney General                     TODD LAWRENCE DISHER
                                                     Deputy Chief, Special Litigation Unit
RYAN L. BANGERT
Deputy First Assistant Attorney General              WILLIAM T. THOMPSON
                                                     Special Counsel

                                                     ERIC A. HUDSON
                                                     Special Counsel

                                                     KATHLEEN T. HUNKER
                                                     Special Counsel

                                                     DYLAN FRENCH
                                                     Assistant Attorney General

                                                     JOSEPH SHANEYFELT
                                                     Assistant Attorney General

                                                     OFFICE OF THE ATTORNEY GENERAL
                                                     P.O. Box 12548 (MC-009)
                                                     Austin, Texas 78711-2548
                                                     Tel.: (512) 936-1414
                                                     Fax: (512) 936-0545
                                                     patrick.sweeten@oag.texas.gov
                                                     todd.disher@oag.texas.gov
                                                     will.thompson@oag.texas.gov
                                                     eric.hudson@oag.texas.gov
                                                     kathleen.hunker@oag.texas.gov
                                                     dylan.french@oag.texas.gov
                                                     joseph.shanelyfelt@oag.texas.gov

                                                     COUNSEL FOR DEFENDANTS



                                    CERTIFICATE OF SERVICE

     I certify that a true and accurate copy of the foregoing document was filed electronically (via
CM/ECF) on October 27, 2020, and that all counsel of record were served by CM/ECF.

                                                  /s/ Patrick K. Sweeten
                                                  PATRICK K. SWEETEN


                                                 4
